Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  

Detailed Action
3.	This Non-Final Office Action is responsive to Applicants’ RCE submission dated 8/19/2021.  Claims 1-17 remain pending, of which claims 1, 13, and 15-16 are independent.

Claim Objections
4.	Claim 2 is objected to because of the following informalities:  the claim terminates in its final limitation with BOTH a semi-colon and a period.  Appropriate correction is required.  The Examiner recommends an amendment that removes the semi-colon, which is believed to be not needed.

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Regarding claim 1 and in a first regard, the claim recites “in response to determining that the decision is to be made, determine one of a plurality of predetermined actions to be executed based on (i) a security characteristic … and (ii) a previously-indicated action … ”  
Further and later in the same claim, the claim also recites “wherein the one of the plurality of predetermined actions is determined based on a predetermined parameter which is adjusted from an initial value based on the security characteristic … and the previously indicated action … ” 
Respectfully, one of ordinary skill in the art may read this claim, and particularly those two limitations mentioned above, and see/understand a single “determining” step, e.g. to determine predetermined actions essentially, that has two different sets of requirements.  Hence, the claim is vague and indefinite.
If the intention is that the later limitation further clarifies the earlier limitation, then the Examiner recommends a single and definitive limitation, e.g. rather than two distinct recitations that appear to be similar but not exact or identical.
If the intention is that these two limitations are in fact distinct and different, and therefore should not be read to map to one limiting feature in the claim, then a clarifying amendment should be made to more clearly delineate that they are different, and perhaps more clearly spell out how they relate to the claim as a whole.  As it stands as presently pending, it is confusing and problematic.

Further regarding claim 1 and in a second regard, the claim recites the limitation “wherein the one of the plurality of predetermined actions is determined based on a predetermined parameter which in response to the decision to be made at the data processing apparatus or at one or more other data processing apparatuses connected to the data processing apparatus.”  
The Examiner respectfully submits that the underlined language can be read to clarify (the determining of one of the plurality of predetermined action), e.g. that the determining is in response to the decision.  
Alternatively, the underlined language can be read to clarify (the adjusting of the predetermined parameter), e.g. that the adjusting of the predetermined parameter is in response to the decision.
Alternatively, the underlined language can be read to clarify (the execution of the process and the previously indicated action that is executable).
Alternatively, the underlined language can be read to clarify (the previously indicated action that is executable), e.g. that the previously indicated action is executable in response to the decision.
In view of the various readings listed above, the claim is respectfully vague and indefinite.

Further regarding claim 1 and in a third regard, the claim recites the limitation (same as the one mentioned just above, e.g. in the second regard) “wherein the one of the plurality of predetermined actions is determined based on a predetermined parameter which is adjusted from an initial value based on the security characteristic associated with the execution of the process and the previously indicated action executable in response to the decision to be made at the data processing apparatus or at one or more other data processing apparatuses connected to the data processing apparatus
The Examiner respectfully submits that the underlined language can be read to clarify (the adjusting of the predetermined parameter).
Alternatively, the underlined language can be read to clarify (the determining of one of the plurality of predetermined actions).

Regarding claim 9, the claim recites “wherein the one of the plurality of predetermined actions is determined based on a level of competence of a user of the data processing apparatus.”  The Examiner notes that the claim depends from independent claim 1, in which claim 1 already recites a basis for determining of “one of the plurality of predetermined actions.”  In view of claim 1’s existing limitations, the Examiner respectfully submits that perhaps claim 9 should recite “wherein the one of the plurality of predetermined actions is further determined based on a level of competence of a user of the data processing apparatus” or “wherein the one of the plurality of predetermined actions is determined based on a level of competence of a user of the data processing apparatus in addition to …” {the stated basis for the determining as recited in claim 1}.  The requirement for multiple and different basis criteria recited in the claims to determine the same/like feature/concept renders the claim vague and indefinite in that it is no longer clear whether Applicants intend the basis per claim 9 to combine with the basis per claim 1 or otherwise replace/substitute it.

Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

10.	Claims 1, 5-8, 10, and 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 6785820 (“Muttik”) in view of U.S. Patent Application Publication No. 2015/0301515 (“Houmb”).
Regarding claim 1, MUTTIK teaches a data processing apparatus (a network environment per FIG. 1 for which the teachings are implemented, and in particular one such device per FIG. 2 that is situated in the network (the device as referenced is equivalent to the recited “data processing apparatus”)) comprising:
processor circuitry (FIG. 2 element 210 teaching a CPU for a device in a taught network environment) configured to:
determine whether a decision associated with a process executable by the processor circuitry is to be made, the process corresponding to an exchange of information between the data processing apparatus and another data processing apparatus (parameter comparison per column 5 line 66 – column 6 line 11 and column 6 line 61 – column 7 line 17, where the result of the parameter comparison a decision” as recited), and where the security update pertains to “an exchange of information between …” different machines as recited: (i) for example, “computer security” per column 1 lines 8-9 and is thereby associated with securing communications between computers in a network, e.g. as shown in FIG. 1 and as discussed per column 3 lines 17-50, and also (ii) for example the security update involves a download/transmission to a client machine that is selectively updated (e.g., when the update is provided over the network per column 4 lines 52-61));
in response to determining that the decision is to be made, determine one of a plurality of predetermined actions to be executed based on (i) a security characteristic associated with an execution of the process and (ii) a previously indicated action executable in response to the decision to be made at the data processing apparatus or at one or more other data processing apparatuses connected to the data processing apparatus (selective update as mentioned previously/above is based on a comparison between the parameters that describe the present state of network security based on the last/prior update (column 5 lines 5-9 and column 5 line 66 – column 6 line 11) verses a measure of the present security update at issue (column 5 lines 14-29), where the parameters (or parameter sum even, per column 7 lines 56-62) are akin to “security characteristic” for the present update as recited and the parameters that represent the present state of network security / last and prior update are reflective of “a previously indicated action executable …” as recited); and
execute the determined one of the plurality of predetermined actions (based on the parameter comparison discussed just above, the security update is selectively applied, e.g. per column 3 lines 51-56 and column 7 lines 14-35 for example),
wherein the one of the plurality of predetermined actions is determined based on a predetermined parameter which is adjusted from an initial value based on the security characteristic associated with the execution of the process and the previously indicated action executable in response to the decision to be made at the data processing apparatus or at one or more other data processing apparatuses connected to the data processing apparatus (based on the cited portions above, e.g. column 5 lines 5-9 and 14-29 for example, parameters intuitively hold/express a certain value at a first point in time prior to a particular update, and when the update is applied, then the parameters are adjusted to express the updated state of network security such that at a second point in time the parameters hold/express the changed/adjusted value that reflects that the update has now been applied).

As discussed above, Muttik contemplates a network security update framework, where a parameter-driven logic aspect allows for selective update based on the result of parameter comparisons for example.  In particular, Muttik’s column 2 lines 16-23 discusses how the inventive framework can help IT managers in their work of keeping a network and its associated devices/computers secure and up to date.  In view of that, the Examiner believes Muttik teaches wherein the plurality of predetermined actions comprises two or more of: a first action of selecting a first one of a plurality of predetermined selectable options in order to make the decision to be made, and a fourth action of selecting the second one of the plurality of predetermined selectable options in order to make the decision to be made, e.g. where Muttik’s selective framework is feasibly capable of automatically selecting a full update or a partial update or no update, or even multiple selective partial updates (column 7 lines 14-35), and where the various update scenarios are feasibly selected via the framework’s logic and constitute “options” as recited.  Further, and along those same lines, Muttik teaches wherein in response to determining that the decision is to be made, the processor circuitry is configured (i) to determine and to execute one action when the adjusted value of the predetermined parameter is less than a first predetermined threshold and (ii) to determine and to execute a different action when the adjusted value of the predetermined parameter is greater than the first predetermined threshold, e.g. where the selective framework discussed just prior per column 7 lines 14-35 that performs/executes various options in terms of updates may be implemented thresholds per column 7 lines 56-62, such that each part of an update that may be partially and selectively applied may be associated with its own corresponding threshold.
That said, Muttik does not appear to teach an intermediate feature where for example, after making an update determination but prior to performing the update, the update is indicated as recommended per the further limitations of a second action of indicating that the first one of the plurality of selectable options is recommended for selection in order to make the decision to be made, and a third action of indicating that a second one of the plurality of selectable options is recommended for selection in order to make the decision to be made, and wherein the plurality of predetermined actions comprises the second action and the third action.  Rather, the Examiner relies upon HOUMB to teach what Muttik may otherwise lack, see e.g. Houmb’s comparable security framework per FIG. 8, where Houmb’s [0137] teaches that a threshold comparison indicates if a security circumstance is sufficiently severe and accordingly “alarms and warmings” are used to provide a reporting function as a measure that might precede or fall just short of making an update to address the security circumstance.  And further to that end, Houmb’s threshold per [0137] which may be used to facilitate reporting as discussed here may be used to further teach the limitations “wherein in response to determining that the decision is to be made, the processor circuitry is configured (i) to determine and to execute the second action when the adjusted value of the predetermined parameter is less than a first predetermined threshold and (ii) to determine and to execute the third action when the adjusted value of the predetermined parameter is greater than the first predetermined threshold.”
Muttik and Houmb both contemplate security update frameworks that help IT managers and similar users maintain strong security for a network and its associated computers.  Hence, the aforementioned references are similarly directed and therefore analogous.  It would have been obvious 

Regarding claim 5, Muttik in view of Houmb teaches a data processing apparatus according to claim 1, as discussed above.  The aforementioned references further teach the limitations wherein: the plurality of predetermined actions comprises the first action (Muttik: based on the parameter comparison discussed per claim 1, the security update is selectively applied, e.g. per column 3 lines 51-56 and column 7 lines 14-35 for example, which is equivalent to selecting an update such that a decision to update in that selective manner is made), and in response to determining that the decision is to be made, the processor circuitry is configured to determine and to execute the first action when the value of the predetermined parameter is less than a second predetermined threshold, the second predetermined threshold being less than the first predetermined threshold (Muttik: column 7 lines 56-62 discussing the use of thresholds to determine whether a security update is applied, the threshold relating to the parameter comparison where the threshold is feasible a parameter level that must be met/exceeded/etc for the comparison to indicate that the update should be performed for example).  The motivation for combining the references is as discussed above in relation to claim 1.

Regarding claim 6, Muttik in view of Houmb teaches a data processing apparatus according to claim 1, as discussed above.  The aforementioned references further teach the limitations wherein: the plurality of predetermined actions comprises the fourth action (Muttik: based on the parameter comparison discussed per claim 1, the security update is selectively applied, e.g. per column 3 lines 51-in response to determining that the decision is to be made, the processor circuitry is configured to determine and to execute the fourth action when the value of the predetermined parameter is greater than a third predetermined threshold, the third predetermined threshold being greater than the first predetermined threshold (Muttik: column 7 lines 56-62 discussing the use of thresholds to determine whether a security update is applied, the threshold relating to the parameter comparison where the threshold is feasible a parameter level that must be met/exceeded/etc for the comparison to indicate that the update should be performed for example).  The motivation for combining the references is as discussed above in relation to claim 1.

Regarding claim 7, Muttik in view of Houmb teaches a data processing apparatus according to claim 1, as discussed above.  The aforementioned references further teach the limitations comprising communication circuitry configured to receive the value of the predetermined parameter from another data processing apparatus (Muttik: FIG. 2 element 234 for example, where the security update involves a download/transmission to a client machine that is selectively updated (e.g., when the update is provided over the network per column 4 lines 52-61), and where the downloaded security update is the basis for determining a parameter for purposes of performing the parameter comparison and based on that comparison selectively updating the security for example (and where obtaining the security update download is akin to obtaining the parameter associated with the security update download)).  The motivation for combining the references is as discussed above in relation to claim 1.

Regarding claim 8, Muttik in view of Houmb teaches a data processing apparatus according to claim 1, as discussed above.  The aforementioned references further teach the limitations wherein the security characteristic is associated with an activity undertaken using the data processing apparatus comprising the exchange of information between the data processing apparatus and the another data processing apparatus (Muttik’s parameter comparison per column 5 line 66 – column 6 line 11 and column 6 line 61 – column 7 line 17, where the result of the parameter comparison drives whether a security update is selectively applied/performed and to what extent (i.e., “a decision” as recited), and where the security update pertains to “an exchange of information between …” different machines as recited: (i) for example, “computer security” per column 1 lines 8-9 and is thereby associated with securing communications between computers in a network, e.g. as shown in FIG. 1 and as discussed per column 3 lines 17-50, and also (ii) for example the security update involves a download/transmission to a client machine that is selectively updated (e.g., when the update is provided over the network per column 4 lines 52-61)).  The motivation for combining the references is as discussed above in relation to claim 1.

Regarding claim 10, Muttik in view of Houmb teaches a data processing apparatus according to claim 1, as discussed above.  The aforementioned references further teach the limitations wherein the process executable in response to the decision to be made is indicated by selection of one of a plurality of predetermined selectable options output by one of the one or more other data processing apparatuses in order to make the decision to be made at the one of the one or more other data processing apparatuses (Muttik’s selective framework is feasibly capable of automatically selecting a full update or a partial update or no update, or even multiple selective partial updates (column 7 lines 14-35), and where the various update scenarios are feasibly selected via the framework’s logic and constitute “options” as recited and are necessarily “predetermined” in the sense that the update framework contemplates the various possibilities of no update, various degrees of partial update, and full update as a function of the parameter comparison for example).  The motivation for combining the references is as discussed above in relation to claim 1.

Regarding claim 12, Muttik in view of Houmb teaches a data processing apparatus according to claim 10, as discussed above.  The aforementioned references further teach the limitations wherein the one of the one or more other data processing apparatuses is connected to the data processing apparatus via a local network (Muttik: a network environment per FIG. 1 for which the teachings are implemented, and where column 3 line 22 explicitly describes that it may be a LAN for example).  The motivation for combining the references is as discussed above in relation to claim 1.

Regarding claim 13, the claim features the same or similar limitations as claim 1 discussed above, and is therefore rejected under the same rationale.  Relative to claim 1, this claim more explicitly requires multiple apparatus in communication with one another to perform the inventive concept.  In response, the Examiner refers Applicants to Muttik’s FIG. 1, which provide clarification/context of the multi-component/fragmented aspects of its teachings.

Regarding claim 14, the claim features the same or similar limitations as claim 1 discussed above, and is therefore rejected under the same rationale.  Per Muttik’s FIG. 1, various system/framework components are taught, e.g. client devices and/or server, which may meet the description of “a data processing apparatus” as recited.

Regarding claim 15, the claim features the same or similar limitations as claim 1 discussed above, and is therefore rejected under the same rationale.

Regarding claim 16, the claim features the same or similar limitations as claims 1 and/or 13 discussed above, and is therefore rejected under the same rationale.

Regarding claim 17, the claim features the same or similar limitations as claims 1 and/or 15 discussed above, and is therefore rejected under the same rationale.  Specifically, the claim requires a non-transitory computer readable medium which is taught per Muttik’s FIG. 2 elements 214 and 216 for example.


11.	Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Muttik in view of Houmb and further in view of U.S. Patent Application Publication No. 2013/0282702 (“Zhu”).
Regarding claim 2, Muttik in view of Houmb teaches a data processing apparatus according to claim 1, as discussed above.  The aforementioned references, particularly Houmb’s [0137] as discussed in relation to claim 1, teach generating a report aspect for a security-related warning/alarm, e.g. one that needs addressing.  That said, Houmb does not teach that there is a recommendation per se, e.g. per the further limitations that the second action comprises controlling the user interface circuitry to output information indicative of the decision to be made and to output information indicating that the first one of the plurality of selectable options is recommended for selection, and the third action comprises controlling the user interface circuitry to output information indicative of the decision to be made and to output information indicating that the second one of the plurality of selectable options is recommended for selection.  Rather, the Examiner relies upon ZHU to teach what Muttik and Houmb otherwise lack, see e.g. Zhu’s [0008] discussing the highlighting of a top suggestion among many suggestions for example.
Both Muttik and Houmb relate to frameworks for providing remedies/actions to address a security concern etc.  In particular, Houmb features a report-like aspect that is user-facing, and Muttik expressly contemplates that its framework is in service of an end user such as an IT manager.  Similarly, 

Regarding claim 3, Muttik in view of Houmb and further in view of Zhu teaches a data processing apparatus according to claim 2, as discussed above.  The aforementioned references further teach the limitations the second action comprises controlling the display to display the information indicative of the decision to be made and information indicative of the plurality of selectable options such that the first one of the plurality of selectable options recommended for selection is visually distinguishable from the other ones of the plurality of selectable options, and the third action comprises controlling the display to display the information indicative of the decision to be made and information indicative of the plurality of selectable options such that the second one of the plurality of selectable options recommended for selection is visually distinguishable from the other ones of the plurality of selectable options (Muttik’s selective framework is feasibly capable of automatically selecting a full update or a partial update or no update, or even multiple selective partial updates (column 7 lines 14-35), and where the various update scenarios are feasibly selected via the framework’s logic and constitute “options” as recited and are necessarily “predetermined” in the sense that the update framework contemplates the various possibilities of no update, various degrees of partial update, and full update as a function of the parameter comparison for example, and Zhu where one such option may be generated and also recommended and displayed as such to provide emphasis).  The motivation for combining the references is as discussed above in relation to claim 2.


12.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Muttik in view of Houmb and further in view of U.S. Patent Application Publication No. 2013/0198506 (“Smith”).
Regarding claim 4, Muttik in view of Houmb teaches a data processing apparatus according to claim 1, as discussed above.  The aforementioned references teach the presentation of options/alarms and the like that are actionable, e.g. to address/remedy network security issues for example.  However, the previously-cited references are silent as to any time period aspect relating to the selection and execution relating thereto, and therefore do not teach the further limitations as to the second action comprises determining whether selection of one of the plurality of predetermined selectable options within a first predetermined time period has occurred and, when selection of one of the plurality of predetermined selectable options with the first predetermined time period has not occurred, selecting the first one of the plurality of predetermined selectable options in order to make the decision to be made, or the third action comprises determining whether selection of one of the plurality of predetermined selectable options within a second predetermined time period has occurred and, when selection of one of the plurality of predetermined selectable options with the second predetermined time period has not occurred, selecting the second one of the plurality of predetermined selectable options in order to make the decision to be made.  Rather, the Examiner relies upon SMITH to teach what Muttik and Houmb otherwise lack, see e.g. Smith’s [0041] discussing selection of a recommended option (e.g., onscreen, in a menu, etc.) for the user when the user themselves has not made the choice/selection and a time period has run.
Both Muttik and Houmb relate to frameworks for providing remedies/actions to address a security concern etc.  In particular, Houmb features a report-like aspect that is user-facing and would feasibly warrant a user to make a selection or take an action, and Muttik expressly contemplates that its .


13.	Claims 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Muttik in view of Houmb and further in view of U.S. Patent Application Publication No. 2011/0106851 (“Swartz”).
Regarding claim 9, Muttik in view of Houmb teaches a data processing apparatus according to claim 1, as discussed above.  The aforementioned references teach the presentation of options/alarms and the like that are actionable, e.g. to address/remedy network security issues for example.  However, the previously-cited references are silent as to any consideration of user competency in providing its contemplated user benefits, and therefore do not teach the further limitation wherein the one of the plurality of predetermined actions is determined based on a level of competence of a user of the data processing apparatus.  Rather, the Examiner relies upon SWARTZ to teach what Muttik and Houmb otherwise lack, see e.g. Swartz’s [0002] and [0024] discussing a user experience level consideration in recommending an adjustment or tuning option/action.
Both Muttik and Houmb relate to frameworks for providing remedies/actions to address a security concern etc.  In particular, Houmb features a report-like aspect that is user-facing and would feasibly warrant a user to make a selection or take an action, and Muttik expressly contemplates that its 

Regarding claim 11, the claim includes the same or similar limitation as claim 9 discussed above and is therefore rejected under the same rationale.


Response to Arguments
14.	Applicants’ arguments with respect to the pending claims have been carefully considered but are respectfully moot in view of the newly-formulated grounds of rejection.


Conclusion
15.	The prior art made of record and not relied upon is considered pertinent to Applicants’ disclosure:
US 2004/0064762 Deshpande


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571 272 9782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHOURJO DASGUPTA/Primary Examiner, Art Unit 2174